DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, filed 12/13/2021, with respect to independent claim(s) 1 have been fully considered but they are not persuasive because as evident from prior art Rubin (US publication 2010/0147368 A1) a p-n junction in silicon creates a heterojunction ([0148]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 7, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (NPL on IDS submitted on 7/12/2020, Title: Cycling excitation process: An Ultra Efficient and Quiet Signal Amplification Mechanism in Semiconductor), hereinafter referred to as Liu.

Regarding claim 1, Liu teaches an electrical device (fig. 1b and related text), comprising: a counterdoped heterojunction (fig. 1b) selected from a group consisting of a pn junction (fig. 1b) or a p-i-n junction, the counterdoped heterojunction including a first semiconductor (n-type layers, fig. 1b) doped with an n-type primary dopant and a second semiconductor (p-type layers, fig. 1b) doped with a p-type primary dopant; a first counterdoped component (p-type/compensated p-type or n-type/compensated n-type) selected from a group consisting of the first semiconductor and the second semiconductor being counterdoped (fig. 1a and 1b), the first counterdoped component being doped with one or more counterdopants that are of a polarity that is the opposite to the polarity of the primary dopant included in the first counterdoped component (fig. 1a and 1b); and a level of the n-type primary dopant, p-type primary dopant, and the one or more counterdopant being such that the counterdoped heterojunction provides amplification by a phonon assisted mechanism and the amplification has an onset voltage less than 1 V (fig. 2a and 2b, p.053505-2).
Regarding claim 2, Liu teaches wherein the onset voltage is greater than 0.1 V and less than 0.9 V (fig. 2a and 2b).
Regarding claim 3, Liu teaches wherein the first semiconductor and the second semiconductor are counterdoped (fig. 1a and 1b).
Regarding claim 7, Liu teaches further comprising a second counterdoped component (p-type/compensated p-type or n-type/compensated n-type), the second counterdoped component being the first semiconductor when the first counterdoped component is the second semiconductor, and the second counterdoped component being the second semiconductor when the first counterdoped component is the first semiconductor (fig. 1a and 1b).
	Regarding claim 9, Liu teaches wherein the counterdoped heterojunction is a pn junction (fig. 1).

Regarding claim 18, Liu teaches wherein the counterdoped heterojunction is included in a photodiode (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, and further in view of Yang et al. (US publication 2013/0298974 A1), hereinafter referred to as Yang974.

Regarding claim 4, Liu discloses all the limitations of claim 1 as discussed above on which this claim depends.
Liu does not explicitly disclose wherein a total concentration of the one or more counterdopants in the first counterdoped component is more than 10% and less than 50% of the total percentage of dopant in the first counterdoped component.
Yang974 discloses teaches wherein a total concentration of the one or more counterdopants in a first counterdoped component is more than 10% and less than 50% of the total percentage of dopant in the first counterdoped component (fig. 1, [0035] describes doping concentration of the first count dopant 204 having a ratio of 1:5 to 1:15 to the doping concentration of the first dopant 202 [this gives about 20% counter dopant concentration]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Yang974 so that wherein a total concentration of the one or more counterdopants in the first counterdoped component is more than 10% and less than 50% of the total percentage of dopant in the first counterdoped component for the purpose of enhancing solar cell properties and hence achieving enhanced device performance ([0112]).
Regarding claim 8, Liu discloses all the limitations of claim 7 as discussed above on which this claim depends.

Yang974 teaches a total concentration of the one or more counterdopants in the first counterdoped component is more than 1 % and less than 50% of the total percentage of dopant in the first counterdoped component (fig. 1, [0035] describes doping concentration of the first count dopant 204 having a ratio of 1:5 to 1:15 to the doping concentration of the first dopant 202 [this gives about 20% counter dopant concentration]); and the total concentration of the one or more counterdopants in the second counterdoped component is more than 10% and less than 50% of the total percentage of dopant in the first counterdoped component (fig 1, [0046] describes doping concentration of the second count dopant 304 having a ratio of 1:5 to 1:15 to the doping concentration of the first dopant 302 [this gives about 20% counter dopant concentration]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Yang974 so that wherein a total concentration of the one or more counterdopants in the first counterdoped component is more than 1 % and less than 50% of the total percentage of dopant in the first counterdoped component; and the total concentration of the one or more counterdopants in the second counterdoped component is more than 10% and less .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yang974, as applied to claim 4 above, and further in view of Burr987 (US patent 5,923,987), hereinafter referred to as Burr987.

Regarding claim 5, Liu and Yang974 disclose all the limitations of claim 4 as discussed above on which this claim depends.
Liu and Yang974 do not explicitly disclose wherein the total concentration of the one or more counterdopants in the first counterdoped component is more than 2.0E17 cm-3.
Burr987 discloses wherein the total concentration of the one or more counterdopants in the first counterdoped component is more than 2.0E17 cm-3 (fig 1, col 7, In 41-44, In 51-53 describes the counter dopant concentration in (lie range of 1018 cm-3 and channel region doping concentration having 1x1016 cm-3 gives a total concentration of about more than 1018 cm-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu and Yang974 with the teaching of Burr987 so that wherein the total concentration of the one or more counterdopants in the first counterdoped component is more than 2.0E17 cm-3 for the purpose of having an increased performance due to short channel low threshold voltage (col 10, In 39-43).

Claim 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, and further in view of Augusto (WO publication 2015/042610 A3, using US 2016/0197146 as equivalent), hereinafter referred to as Augusto146.

Regarding claim 10, Liu discloses all the limitations of claim 1 as discussed above on which this claim depends.
Liu does not explicitly disclose wherein the counterdoped heterojunction is a p-i-n junction that includes a third semiconductor between the first semiconductor and the second semiconductor, the third semiconductor being an intrinsic semiconductor, and the third semiconductor being a superlattice.
Augusto146 discloses a counterdoped junction is a p-i-n junction that includes a third semiconductor between the first semiconductor and the second semiconductor (fig. 8A-8C, [0218] light absorbing layer 86 (third semiconductor) between a cap layer 88 and third region 76), the third semiconductor being an intrinsic semiconductor (light-absorbing medium 86 need not be doped and can accordingly be an intrinsic region, fig. 8A-8C, [0218]), and the third semiconductor being a superlattice (a light absorbing layer 86 in a light sensor can include or consist of one or more of the disclosed superlattices; fig. 8A-8C, [0215]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Augusto146 so that wherein the counterdoped junction is a p-i-n junction that includes a third semiconductor between 
Regarding claim 11, Augusto146 discloses a superlattice includes superlattice cells repeated multiple times so as to form the superlattice (superlattice cell that includes Group IV elements is repeated multiple times so as to form the superlattice; abstract; [0004]), each superlattice cell having multiple ordered atomic planes that are parallel to one another (each superlattice cell has multiple ordered atomic planes that are parallel to one another; abstract, [0004]), at least two of the atomic planes in the superlattice cell have different chemical compositions and one or more of the atomic planes in the superlattice cell includes carbon (at least two of the atomic planes in the superlattice cell have different chemical compositions and atomic planes in the superlattice cell includes carbon; abstract, [0004, 0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Augusto146 so that wherein the superlattice includes superlattice cells repeated multiple times so as to form the superlattice, each superlattice cell having multiple ordered atomic planes that are parallel to one another, at least two of the atomic planes in the superlattice cell have different chemical compositions and one or more of the atomic planes in the superlattice cell includes carbon for the purpose of having a reduced defect levels by avoiding additional buffer layers during CMOS processing ([0124]).
Regarding claim 12, Augusto146 teaches wherein a one or more of the one or more atomic planes that include carbon each includes more than 10% substitutional carbon ([0145] describes one or more atomic planes in the superlattice cells include carbon atoms in which one, more than one, or all of the atomic planes includes more than 10%, 20% or 30%).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Augusto146 so that wherein a one or more of the one or more atomic planes that include carbon each includes more than 10% substitutional carbon for the purpose of having a reduced defect levels by avoiding additional buffer layers during CMOS processing ([0124]).
Regarding claim 13, Augusto146 discloses a superlattice includes superlattice cells repeated multiple times so as to form the superlattice (superlattice cell that includes Group IV elements is repeated multiple times so as to form the superlattice; abstract; [0004]), each superlattice cell having multiple ordered atomic planes that are parallel to one another (each superlattice cell has multiple ordered atomic planes that are parallel to one another; abstract, [0004]), at least two of the atomic planes in the superlattice cell have different chemical compositions and one or more of the atomic planes in the superlattice ceil includes lead ([0014] describes one or more of the one or more atomic planes that include lead).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Augusto146 so that wherein the superlattice include superlattice cells repeated multiple times so as to form the superlattice, each superlattice cell having multiple ordered atomic planes that are parallel to one another, 
Regarding claim 14, Augusto146 teaches wherein one or more of the one or more atomic planes that include lead each includes more than 10% substitutional lead ([0012-0014] describes having one or more atomic planes that include lead having a chemical composition selected from a group consisting of Ge1-x-y-zPbxCySnz where x is greater than or equal to 0.001 or 0.01 and/or less than or equal to 0.1 (i.e. greater than 10%)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Augusto146 so that wherein one or more of the one or more atomic planes that include lead each includes more than 10% substitutional lead for the purpose of having a reduced defect levels by avoiding additional buffer layers during CMOS processing ([0124]).
Regarding claim 15, Augusto146 discloses teaches a superlattice includes superlattice cells repeated multiple times so as to form the superlattice (superlattice cell that includes Group IV elements is repeated multiple times so as to form the superlattice; abstract; [0004]), each superlattice cell having multiple ordered atomic planes that are parallel to one another (each superlattice cell has multiple ordered atomic planes that are parallel to one another; abstract, [0004]), at least two of the atomic planes in the superlattice cell have different chemical compositions and one or more of the atomic planes in the superlattice cell includes tin ([0145] describes 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Augusto146 so that wherein the superlattice includes superlattice cells repeated multiple times so as to form the superlattice, each superlattice cell having multiple ordered atomic planes that are parallel to one another, at least two of the atomic planes in the superlattice cell have different chemical compositions and one or more of the atomic planes in the superlattice cell includes tin for the purpose of having a reduced defect levels by avoiding additional buffer layers during CMOS processing ([0124]).
Regarding claim 16, Augusto146 teaches wherein one or more of the one or more atomic planes that include tin each includes more than 10 % substitutional tin ([0012] describes having one or more atomic planes that include tin having a chemical composition selected from a group consisting of Si1-x-y-z-tPbxCyGezSnt where t is greater than 0.01 (1 %) and less than or equal to 0.25 (i.e. having 25%)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Augusto146 so that wherein one or more of the one or more atomic planes that include carbon each includes more than 10% substitutional tin for the purpose of having a reduced defect levels by avoiding additional buffer layers during CMOS processing ([0124]).
Regarding claim 17, Augusto146 teaches wherein the total number of atomic planes included in the superlattice Is less than or equal to 20 ([0146] describes the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Augusto146 so that a total number of atomic planes included in the superlattice Is less than or equal to 20 for the purpose of having a reduced defect levels by avoiding additional buffer layers during CMOS processing ([0124]).

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above, and further in view of Burr987 (US patent 5,923,987), hereinafter referred to as Burr987.

Regarding claim 19, Liu discloses all the limitations of claim 1 as discussed above on which this claim depends.
Liu does not explicitly disclose wherein the counterdoped heterojunction is included in a transistor.
Burr987 teaches wherein a counterdoped heretojunction included in a transistor (transistor 30 is an NFET; fig. 1, col 7, ln 3-4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liu with the teaching of Burr987 so that wherein a counterdoped heterojunction included in a transistor for the purpose of having a low threshold voltage to turn on the NFET transistor in normal operation.
Regarding claim 20, Burr987 teaches wherein the transistor is a tunnel transistor that includes a source, drain, and channel (fig. 1, col 7, In 3-6, In 33-34 describes a NFET transistor is an n-type source, an n-type drain, and a p-type well and having channel region 44; col 10, In 36-39, col 11, In 9-11, 38-47; col 2, In 9-24; col 3, In 3-10).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,756,227 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim(s) 1-20 of the instant application is encompassed by the subject matter of the Claim 1-19 of U.S. Patent No. 10,756,227 B2 and is obvious.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828